Exhibit 99.1 The Astrata Group A Leader in Telematics Solutions Proven Expertise and Market Acceptance lMarch 14, Safe Harbor Statement: The forward-looking statements made in this presentation and anysubsequent Q&A period, including any comments relating to ourfinancial performance, are subject to risks and uncertainties.Astrata’sactual results may differ materially from those currently anticipated dueto a number of risk factors, including, but not limited to the competitivenature of the marketplace, the condition of the worldwide economy andother factors as are detailed in the Company's most recent annualreport filed on form 10-KSB and such other reports as are and may befiled with the Securities and Exchange Commission. Corporate Summary Astrata tracks, monitors and controlsmobile assets and people worldwide, covertly and overtly, using proprietary state-of-the-art technology. Management Anthony
